DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2009/0185098).
	As to claim 32, Bae discloses in figures 1-2: a first substrate 200; a first display structure 10 disposed on the first substrate; a second display structure 20 disposed on the first substrate; and a first polarizing structure 120 disposed on the first substrate 200 and the second display structure 20, wherein the first display structure 10 is disposed between the first substrate 200 and the first polarizing structure 120; wherein the first polarizing structure 120 includes a first polarizing layer disposed on the first display structure 10 and a second polarizing layer disposed on the second display structure 20, and the first polarizing layer and the second polarizing layer are separated.
	As to claim 39, Bae discloses all of the elements of the claimed invention discussed above regarding claim 32.  Bae further discloses in figures 5-6, a protecting layer 113, wherein the second display structure 20 is disposed between the first substrate 200 and the second polarizing layer 120, and the protecting layer 113 is disposed between the second polarizing layer 120 and the second display structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2009/0185098) as applied to claim 32 above.
	Bae discloses all of the elements of the claimed invention discussed above regarding claim 32, but does not disclose that a resolution of the first display structure is different from a resolution of the second display structure.  However, Bae discloses in figures 1-2 that the second display structure 20 is much smaller than the first display structure and is disposed in a peripheral portion of the display device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae such that the resolution of the second display structure is lower than that of the first display structure in order to reduce manufacturing costs.
Response to Arguments
Applicant’s arguments regarding claim 13 have been fully considered and are persuasive.  The rejection of claims 13-16, 21, 25 and 27-31 has been withdrawn.

Allowable Subject Matter
Claims 13-16, 21, 25 and 27-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 13, wherein the first display structure is disposed between the first substrate and the first polarizing structure, wherein the first polarizing structure includes a first polarizing layer disposed on the first display structure and a second polarizing layer disposed on the second display structure, and the first polarizing layer and the second polarizing layer are separated.  Claims 14-16, 21, 25 and 27-31 are allowed by virtue of their dependency.
Claims 34-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 34, wherein the first substrate includes a foldable region, and the second display structure is disposed on the foldable region.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 35, wherein the first display structure is an organic light emitting diode display, and the second display structure is an inorganic light emitting diode display.  Claims 36-37 and 40 are objected to by virtue of their dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 38, wherein an upper surface of the first polarizing layer and an upper surface of the second polarizing layer are non-coplanar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871